DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim fails to provide adequate definition of the term “UID” before referencing it in the claim.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vakharia et al. (US 2017/0095298 A1), hereinafter “Vakharia”, in view of Wong et al. (US 2014/0276394 A1), hereinafter “Wong”, and further in view of Zhang et al. (NPL:” Cognitive tracking of surgical instruments based on stereo vision and depth sensing”), hereinafter “Zhang”.
Regarding claim 1, Vakharia teaches: 
a surgical robotic system that includes:
surgical robotic arm 
(Vakharia, Para 3:

    PNG
    media_image1.png
    119
    504
    media_image1.png
    Greyscale

;)
a handheld UID; and 
(Vakharia, Para 61:

    PNG
    media_image2.png
    187
    500
    media_image2.png
    Greyscale

; Vakharia describes a user input device that is held in the hand of an operator;)) 
and one or more processors 
(Vakharia, Para 49:

    PNG
    media_image3.png
    143
    626
    media_image3.png
    Greyscale

;)
configured to perform operations, the operations including: processing images captured by each of the plurality of cameras 
(Vakharia, Para 65:

    PNG
    media_image4.png
    225
    630
    media_image4.png
    Greyscale

; Vakharia describes system operations including using a relationship between markers and cameras to determine the position of a user input device;)
effecting movement of the surgical robotic arm, based on the pose of the handheld UID. 
(Vakharia, Para 61:

    PNG
    media_image5.png
    169
    634
    media_image5.png
    Greyscale

;
 Vakharia, Para 062:

    PNG
    media_image6.png
    86
    629
    media_image6.png
    Greyscale

;
Vakharia, Para 062:
	
    PNG
    media_image7.png
    171
    624
    media_image7.png
    Greyscale

;)
Vakharia teaches the use of a plurality of cameras in the determination of location and orientation of the user input device, but does not expressly disclose a handheld UID having a plurality of cameras including a first camera
Wong teaches:
a handheld UID having a plurality of cameras including a first camera 
(Wong, Para. 036, “The user interface may also be implemented by using computer vision to detect hand gestures, in which case a camera may be mounted to or incorporated into the user interface device 150.”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the surgical robotic system of Vakharia, such that the cameras used in the operating environment were mounted onto the user interface device, as taught by Wong. 
The suggestion/motivation for doing so would have been to gain object or motion detection from the perspective of the UID, thereby allowing a user a more relevant view.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Vakharia with Wong to obtain the invention as specified above.

Vakharia in view of Wong teaches a camera mounted to a user interface device but does not teach the user interface device having multiple cameras or camera to camera transformations. 
Zhang teaches a method of tracking surgical instruments using stereo vision to determine transformations between a plurality of cameras.
Vakharia in view of Wong, and further in view of Zhang teaches:
a handheld UID having a plurality of cameras including a first camera wherein each of a plurality of camera to camera transformations maps coordinates of any one of the plurality of cameras to another of the plurality of cameras;
(Zhang, Page 317

    PNG
    media_image8.png
    113
    603
    media_image8.png
    Greyscale

; Zhang teaches the use of a plurality of cameras for instrument tracking in a surgical environment;)
determining a pose of the handheld UID based on the first marker and at least one of the plurality of camera to camera transformations;
(Zhang, Page 318

    PNG
    media_image9.png
    118
    601
    media_image9.png
    Greyscale

; Zhang teaches the determination of transformations between cameras;)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the surgical robotic system of Vakharia in view of Wong, such that a plurality of cameras were used and transformations between those cameras were calculated, as taught by Zhang. 
The suggestion/motivation for doing so would have been to combine the multiple cameras of Zhang into the handheld UID of Vakharia, similar to the UID taught by Wong. The multiple cameras would go on to be used to calculate transformations between each other to more precisely determine the position of the user interface device in relation to the environment.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Vakharia in view of Wong with Zhang to obtain the invention as specified in claim 1.

Regarding claim 12, Vakharia in view of Wong, in view of Zhang teaches the surgical robotic system of 
wherein the plurality of cameras are arranged facing away from a longitudinal axis of the handheld UID.   
(Wong, Para 36:

    PNG
    media_image10.png
    188
    531
    media_image10.png
    Greyscale

;) 

Regarding claim 13, Vakharia in view of Wong, in view of Zhang, in view of Williamson in view of Yao teaches the surgical robotic system of claim 12, 
wherein the longitudinal axis passes through a center of a squeeze actuated bulb of the handheld UID
(Vakharia, Para 10:

    PNG
    media_image11.png
    90
    630
    media_image11.png
    Greyscale

; 
Vakharia, Para 61:

    PNG
    media_image12.png
    237
    633
    media_image12.png
    Greyscale

;)


Regarding claim 16 it recites the systems of claim 1 as a method. Vakharia discloses the method: 
(Vakharia, Para 183:

    PNG
    media_image13.png
    139
    633
    media_image13.png
    Greyscale

; )
With respect to the remaining limitations of claim 16, the analyses in rejecting claim 1 is equally applicable to claim 16.


Claims 2-3 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vakharia in view of Wong, in view of Zhang, and further in view of Williamson et al. (US 2004/0104935 A1), hereinafter “Williamson”.

Regarding claim 2, Vakharia in view of Wong, in view of Zhang discloses the surgical robotic system of claim 1 but does not expressly disclose: wherein determining the pose of the handheld UID includes determining a marker to camera transformation that maps a pose of the first marker to a pose of the first camera
Williamson teaches:
wherein determining the pose of the handheld UID includes determining a marker to camera transformation that maps a pose of the first marker to a pose of the first camera. 
(Williamson, Para 22:

    PNG
    media_image14.png
    117
    624
    media_image14.png
    Greyscale

;
	Williamson, Para 22:
	
    PNG
    media_image15.png
    174
    631
    media_image15.png
    Greyscale

;
 Williamson, Para 23:

    PNG
    media_image16.png
    114
    633
    media_image16.png
    Greyscale

;)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the robotic system of Vakharia in view of Wong, in view of Zhang, such that it calculated transformations between markers and cameras, as taught by Williamson.
 The suggestion/motivation for doing so would have been to more accurately calculate the pose of the handheld UID.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Vakharia in view of Wong, in view of Zhang with Williamson to obtain the invention as specified in claim 2.

Regarding claim 3, Vakharia in view of Wong, in view of Zhang, in further in view of Williamson, teaches the surgical robotic system of claim 2, 
wherein each of a plurality of markershave fixed position and orientation in the surrounding environment, wherein each of a plurality of marker to marker transformations maps coordinates of any one of the plurality of markers to another of the plurality of markers.   
(Williamson, Para 315:

    PNG
    media_image17.png
    178
    628
    media_image17.png
    Greyscale

;)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the robotic system of Vakharia in view of Wong, in view of Zhang, such that it calculated marker to marker transformations between each of a plurality of markers with fixed positions and orientations, as taught by Williamson.
  The suggestion/motivation for doing so would have the added gain in understanding of the relationships of objects in the virtual environment in relation to each of the markers.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Vakharia in view of Wong, in view of Zhang with Williamson to obtain the invention as specified in claim 3.


Regarding claims 17-18 they recite the systems of claims 2-3 as methods.
With respect to the remaining limitations of claims 17-18, the analyses in rejecting claims 2-3 are equally applicable to claims 17-18.


Claims 4-11 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vakharia in view of Wong, in view of Zhang, in view of Williamson, and further in view of Yao et al. (US 2019/0116354 A1), hereinafter “Yao”. 

Regarding claim 4, Vakharia in view of Wong, in view of Zhang, in view of Williamson discloses the surgical robotic system of claim 3, but does not expressly disclose: further comprising adjusting one or more of the based on sensing of different markers by different cameras of the plurality of cameras 
Yao teaches: 
further comprising adjusting one or more of the based on sensing of different markers by different cameras of the plurality of cameras  
(Yao, Para 98:

    PNG
    media_image18.png
    167
    652
    media_image18.png
    Greyscale

;)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the robotic system of Vakharia in view of Wong, in view of Zhang, in view of Williamson, such that a positional relationship (transformation) between all of the plurality of cameras is calculated, as taught by Yao.
The suggestion/motivation for doing so would have been to improve the accuracy of pose determination through utilizing multiple cameras and respective camera to camera transformations.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Vakharia in view of Wong, in view of Zhang, in view of Williamson with Yao to obtain the invention as specified in claim 4.

Regarding claim 5, Vakharia in view of Wong, in view of Zhang, in view of Williamson, and further in view of Yao teaches the surgical robotic system of claim 4, further comprising 
recognizing a second marker of the plurality of markers in a second camera of the plurality of cameras, and determining a second marker to camera transformation that maps a pose of the second marker to a pose of the second camera, wherein determining the pose of the handheld UID is further based on minimizing a reprojection error between a) the marker to camera transformation that maps the pose of the first marker to the pose of the first camera, b) the second marker to camera transformation that maps the pose of the second marker to the pose of the second camera, and c) one or more of the plurality of camera to camera transformations
(Williamson, Para 22:

    PNG
    media_image14.png
    117
    624
    media_image14.png
    Greyscale

;
	Williamson, Para 22:
	
    PNG
    media_image15.png
    174
    631
    media_image15.png
    Greyscale

;
 Williamson, Para 23:

    PNG
    media_image16.png
    114
    633
    media_image16.png
    Greyscale

;)
Williamson, Para 317:

    PNG
    media_image19.png
    171
    631
    media_image19.png
    Greyscale

;)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the robotic system of Vakharia in view of Wong, in view of Zhang, in view of Williamson , such that transformations between each of a plurality of cameras and each of a plurality of markers were calculated such that poses were mapped between each of a plurality of cameras and each of a plurality of markers, as taught by Yao.
The suggestion/motivation for doing so would have been the benefit in further understanding between each of the objects within the virtual environment so that it is easier to predict and calculate the movement of any new objects added to that environment.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Vakharia in view of Wong, in view of Zhang, in view of Williamson with Yao to obtain the invention as specified in claim 5.

Regarding claim 6, Vakharia in view of Wong, in view of Zhang, in view of Williamson, and further in view of Yao the surgical robotic system of 
if the first marker is recognized in a second camera of the plurality of cameras, 
determining a second marker to camera transformation that maps the pose of the first marker to a pose of the second camera, and 
adjusting the plurality of camera to camera transformations based on a) the marker to camera transformation that maps the pose of the first marker to the pose of the first camera, b) second marker to camera transformation that maps the pose of the first marker to a pose of the second camera, and c) one of the plurality of camera to camera transformations that maps the pose of the first camera to the pose of the second camera.  
 (Williamson, Para 60:

    PNG
    media_image20.png
    115
    623
    media_image20.png
    Greyscale

; 
Williamson, Para 191:

    PNG
    media_image21.png
    143
    633
    media_image21.png
    Greyscale

; 
Williamson, Para 202:

    PNG
    media_image22.png
    170
    624
    media_image22.png
    Greyscale

;)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the robotic system of Vakharia in view of Wong, in view of Zhang, in view of Williamson, such that the relationships between each of plurality of markers and a plurality of cameras were determined, as taught by Yao.
The suggestion/motivation for doing so would have been to improve the accuracy of pose determination through obtaining a wider scope of working relationships in the environment through camera to camera transformations, marker to marker transformations, and marker to camera transformations.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Vakharia in view of Wong, in view of Zhang, in view of Williamson with Yao to obtain the invention as specified in claim 6.

Regarding claim 7, Vakharia in view of Wong, in view of Zhang, in view of Williamson, and further in view of Yao teaches the surgical robotic system of 
if a second marker of the plurality of markers is recognized in the time 
determining a second marker to camera transformation that maps a pose of the second marker to a pose of the second camera, and 
adjusting the camera to camera transformations based on a) the marker to camera transformation that maps the pose of the first marker to the pose of the first camera, b) the second marker to camera transformation that maps the pose of the second marker to the pose of the second camera, and c) one of the plurality of camera to camera transformations that maps the pose of the first camera to the pose of the second camera.  
(Williamson, Para 60:

    PNG
    media_image20.png
    115
    623
    media_image20.png
    Greyscale

; 
Williamson, Para 191:

    PNG
    media_image21.png
    143
    633
    media_image21.png
    Greyscale

; 
Williamson, Para 202:

    PNG
    media_image22.png
    170
    624
    media_image22.png
    Greyscale

;)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the robotic system of Vakharia in view of Wong, in view of Zhang, in view of Williamson, such that the relationships between each of plurality of markers and a plurality of cameras were determined, as taught by Yao.
The suggestion/motivation for doing so would have been to improve the accuracy of pose determination through obtaining a wider scope of working relationships in the environment through camera to camera transformations, marker to marker transformations, and marker to camera transformations.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Vakharia in view of Wong, in view of Zhang, in view of Williamson with Yao to obtain the invention as specified in claim 7.

Regarding claim 8, Vakharia in view of Wong, in view of Zhang, in view of Williamson, and further in view of Yao teaches the surgical robotic system of claim 4, further comprising: 
if a second marker of the plurality of markers is recognized in a second camera of the plurality of cameras, 
Atty. Docket No. 10231P1087USdetermining a second marker to camera transformation that maps a pose of the second marker to a pose of the second camera, and 
adjusting the plurality of marker to marker transformations based on a) the marker to camera transformation that maps the pose of the first marker to the pose of the first camera, b) second marker to camera transformation that maps the pose of the second marker to plurality of camera to camera transformations that maps the pose of the first camera to the pose of the second camera.  
(Williamson, Para 60:

    PNG
    media_image20.png
    115
    623
    media_image20.png
    Greyscale

; 
Williamson, Para 191:

    PNG
    media_image21.png
    143
    633
    media_image21.png
    Greyscale

; 
Williamson, Para 202:

    PNG
    media_image22.png
    170
    624
    media_image22.png
    Greyscale

;)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the robotic system of Vakharia in view of Wong, in view of Zhang, in view of Williamson , such that the relationships between each of plurality of markers and a plurality of cameras were determined, as taught by Yao.
The suggestion/motivation for doing so would have been to improve the accuracy of pose determination through obtaining a wider scope of working relationships in the environment through camera to camera transformations, marker to marker transformations, and marker to camera transformations.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Vakharia in view of Wong, in view of Zhang, in view of Williamson with Yao to obtain the invention as specified in claim 8.

Regarding claim 9, Vakharia in view of Wong, in view of Zhang, in view of Williamson, and further in view of Yao the surgical robotic system of 
wherein the plurality of marker to marker transformations and the plurality of camera to camera transformations are determined during a calibration process and stored in electronic memory.
(Yao, Para 64:

    PNG
    media_image23.png
    271
    644
    media_image23.png
    Greyscale

; 
Yao, Para 94:

    PNG
    media_image24.png
    205
    650
    media_image24.png
    Greyscale

;)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the robotic system of Vakharia in view of Wong, in view of Zhang, in view of Williamson, such that the transformation relationships between markers and cameras occurred during a calibration process and were stored in a memory device, as taught by Yao.
The suggestion/motivation for doing so would have been to collect and store historical data of each calibration phase to aid in calibration accuracy.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Vakharia in view of Wong, in view of Zhang, in view of Williamson with Yao to obtain the invention as specified in claim 9.

Regarding claim 10, Vakharia, in view of Wong, in view of Williamson, and further in view of Yao teaches the surgical robotic system of claim 4, 
wherein during the calibration process, 
pairs of the plurality of markers are recognized in multiple sequential images of at least two of the plurality of cameras, and 
the plurality of marker to marker transformations and the plurality of camera to camera transformations are optimized by determining a least squares solution that minimizes a reprojection error and distributing the reprojection error across the plurality of marker to marker transformations and the plurality of camera to camera transformations.  
(Williamson, Para 60:

    PNG
    media_image20.png
    115
    623
    media_image20.png
    Greyscale

; 
Williamson, Para 191:

    PNG
    media_image21.png
    143
    633
    media_image21.png
    Greyscale

; 
Williamson, Para 202:

    PNG
    media_image22.png
    170
    624
    media_image22.png
    Greyscale

;)
Williamson, Para 291:

    PNG
    media_image25.png
    199
    579
    media_image25.png
    Greyscale

;)

Regarding claim 11, Vakharia in view of Wong, in view of Zhang, in view of Williamson, and further in view of Yao teaches the surgical robotic system of 
wherein the plurality of marker to marker transformations and the plurality of camera to camera transformations are matrices, each matrix including rotation and translation of coordinates from one of the plurality of markers of the plurality of markers of the plurality of cameras of the plurality of cameras.   
(Yao, Para 42:

    PNG
    media_image26.png
    150
    648
    media_image26.png
    Greyscale

;
Yao, Para 45:

    PNG
    media_image27.png
    205
    653
    media_image27.png
    Greyscale

; 
Yao, Para 46:

    PNG
    media_image28.png
    324
    652
    media_image28.png
    Greyscale

;)

Regarding claims 19-20 they recite the systems of claims 4-5 as methods.
With respect to the remaining limitations of claims 19-20, the analyses in rejecting claims 4-5 are equally applicable to claims 19-20.



Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vakharia in view of Wong, in view of Zhang, and further in view of Murrel et al. (US 2019/0269465 A1), hereinafter “Murrel”.

Regarding claim 14, Vakharia in view of Wong, in view of Zhang discloses the surgical robotic system of claim 1, but does not expressly disclose: wherein marker detection is performed using blob detection
Murrel teaches:
wherein marker detection is performed using blob detection
(Murrel, Para. 60:

    PNG
    media_image29.png
    208
    654
    media_image29.png
    Greyscale

;)
It would have been obvious for one having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the robotic system of Vakharia in view of Wong, in view of Zhang, such that markers in the robotic system were detected using the well-known machine vision technique of blob detection, as taught by Yao.
The suggestion/motivation for doing so would have been to determine positional information of markers with a larger degree of accuracy.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Vakharia in view of Wong, in view of Zhang, with Murrel to obtain the invention as specified in claim 14.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vakharia in view of Wong, in view of Zhang, in view of Williamson, in view of Yao, and further in view of Crawford et al. (US 2016/0278875 A1), hereinafter “Crawford”.

Regarding claim 15, Vakharia in view of Wong, in view of Zhang, in view of Williamson, in view of Yao discloses the surgical robotic system of 
Crawford teaches:
wherein each of the plurality of markers includes one of: a plurality of infrared light sources, or a plurality of visible light sources.   
(Crawford, Para 44:

    PNG
    media_image30.png
    90
    524
    media_image30.png
    Greyscale

;)
It would have been obvious for one having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the surgical robotic system of Vakharia in view of Wong, in view of Zhang, in view of Williamson, in view of Yao, such that markers used in the surgical robotic system comprise of infrared light sources or visible light sources, as taught by Crawford.
The suggestion/motivation for doing so would have been the added benefit of utilizing commercially available and well-known in the art infrared tracking systems.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Vakharia in view of Wong, in view of Zhang, in view of Williamson, in view of Yao, with Crawford to obtain the invention as specified in claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYCHAL J GIBBENS whose telephone number is (571)272-5553. The examiner can normally be reached Monday - Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MYCHAL J GIBBENS/Examiner, Art Unit 2662/

/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662